DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-15,18-19 in the reply filed on 06/14/2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15,18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mouli (US Pub No. 20050263805), in view of Lee et al (US Pub No. 20060289911).

 	With respect to claim 1, Mouli discloses a substrate (60,Fig.2) including a top surface  (Fig.2) and a first trench (45,Fig.5) extending from the top surface to a depth into the substrate (Fig.5); a first photodiode (50,Fig.2) including a first active layer (22,Fig.2) positioned in the first trench and trench isolation (55,Fig.2);  wherein a first portion of the substrate (distance between 50 and 55 f,Fig.2), However, Mouli does not explicitly disclose a plurality of trench isolation regions arranged in the substrate to surround the first trench, wherein the first portion is positioned in a surrounding relationship about the first active layer and between the first active 

 	With respect to claim 2, Mouli discloses wherein the first active layer is doped to have a
conductivity type (n type, para 25) and further comprising: a doped region located in the first portion of the substrate (16,Fig.2), wherein the doped region has the conductivity type of the first active layer (Para 30).

 	With respect to claim 3, Lee et al discloses wherein the trench isolation regions include a gap (where 30 is formed ,Fig.3), and the substrate includes a second portion (10,Fig.3) that extends laterally from the first portion of the substrate (Fig.3) through the gap in the trench isolation regions (because the gate has to be formed on the substrate and it can be suspended on the air,Fig.3).

 	With respect to claim 4, the arts cited above do not explicitly disclose wherein the second portion of the substrate is doped to have the conductivity type of the first active layer and the doped region. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that during doping of 40 and 

 	With respect to claim 5, Mouli discloses wherein the first active layer has a top surface (22,Fig.2) that is substantially coplanar with the top surface of the substrate (Fig.2) .

 	With respect to claim 6, Mouli discloses wherein the first active layer has a top surface (top surface of 16,Fig.2) that is coplanar with the top surface of the substrate (Fig.2).

 	With respect to claim 7, wherein the substrate is comprised of a semiconductor
Material (Para 28), and the trench isolation regions are comprised of a solid dielectric material (43,Fig.6, para 32). However, arts cited above do not explicitly disclose dielectric layer having a
lower refractive index than the semiconductor material of the substrate. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that dielectric material is made from silicon oxide such that it’s refractive index is less than silicon, since silicon oxide is the most available material in industry. 

 	With respect to claim 8, the arts cited above do not explicitly disclose wherein the first photodiode further includes a core layer, and the first active layer is positioned between the core layer and the first portion of the substrate. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that above and on the middle of the 22 in Mouli there would be a contact region or region such that and the first active layer is positioned between the core layer and the first portion of the substrate, in order to collect charges from the PN junction. 


 	With respect to claim 10, Mouli discloses wherein the first active layer is doped to have a first conductivity type (n type, para 25), the first trench includes sidewalls and a bottom (Fig.2), and further comprising. However, the arts cited above do not explicitly disclose a first doped region positioned in the substrate to fully surround the sidewalls and the bottom of the first trench, and the first doped region having a second conductivity type opposite from the first conductivity type. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that the substrate is lightly doped with n-type dopant in order to modify the resistivity of the substrate.

 	With respect to claim 11, Lee et al discloses wherein the trench isolation regions include a first gap (where the upper gate connector is formed, Fig.3)  the substrate includes a second portion (10,Fig.3) that extends laterally from the first doped region through the first gap (because the gate needs to be formed on the susbtrate,Fig.3) in the trench isolation regions. However, the arts cited above do not explicitly disclose and the second portion of the substrate is doped to have the second conductivity type. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that the substrate is doped with second doping type in order to change the resistivity of the substrate to a predetermined value. 

 	With respect to claim 12, Lee et al discloses wherein the trench isolation regions include a second gap (where the bottom gate connector is formed on 50,Fig.3), and the substrate 

 	With respect to claim 13, the arts cited above do not explicitly disclose a second doped region located in the first portion and the third portion of the substrate, the second doped region having the first conductivity type, and the second doped region coupled to the first active layer. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that there would be a second doped region coupled to active region, in order to adjust the resistivity of the substrate to a predetermined value.

 	With respect to claim 14, the arts cited above do not explicitly disclose wherein the substrate includes a second trench separated from the first trench by one of the trench isolation regions, and further comprising: a second photodiode including a second active layer positioned in the second trench. However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that the substrate includes a second trench separated from the first trench by one of the trench isolation regions, and further comprising: a second photodiode including a second active layer positioned in the second trench, in order to have different photodiodes disposed on the substrate to process different wavelength of light. 

With respect to claim 15, the arts cited above do not explicitly disclose wherein the first active layer is comprised of germanium, a germanium-tin alloy, or a silicon-germanium alloy, and the trench isolation regions are comprised of silicon dioxide. However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that the active layer is made from germanium in order to process infrared light rays and the 

With respect to claim 18, Mouli discloses forming a trench (45,Fig.5) extending from a top surface to a depth into the substrate (Fig.5); forming an active layer of  photodiode (50,Fig.2) in the trench and trench isolation (55,Fig.2);  wherein a first portion of the substrate (distance between 50 and 55 f,Fig.2), However, Mouli does not explicitly disclose a plurality of trench isolation regions arranged in the substrate to surround the first trench, wherein the first portion is positioned in a surrounding relationship about the first active layer and between the first active layer and the trench isolation regions. On the other hand, Lee et al discloses a plurality of trench isolation regions (50 because it has plurality of sides, Fig.3) arranged in the substrate to surround the photodiode (20,Fig.3), wherein the first portion (40,Fig.3) is positioned in a surrounding relationship about the first active layer  and between the first active layer and the trench isolation regions (Fig.3). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Mouli according to the teachings of Lee et al such that isolation regions completely surrounds the active region such that the first portion is positioned in a surrounding relationship about the first active layer and between the first active layer and the trench isolation regions, in order to completely isolate the device from surrounding activity.
The arts cited above do not explicitly disclose wherein the active layer comprised of germanium, a germanium-tin alloy, or a silicon-germanium alloy. However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that the active layer is made from germanium in order to process infrared light rays.

 With respect to claim 19, Mouli discloses wherein the active layer is doped to have a conductivity type (n type, para 22). However, Mouli does not explicitly disclose the trench isolation regions include a gap, the substrate includes a second portion that extends laterally 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI NARAGHI/            Examiner, Art Unit 2895